Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the application filed on 07/09/2018, in which claims 
1-15 are considered below.
                                                    Allowable Subject Matter
Claims 1, 5, 7, 9-12 and 15 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Eric Newhouse (Reg. No. 72,146).
The application has been amended as follows:  - Docket and Application Viewer 2.8.1.2
1.	(CURRENTLY AMENDED) A multimode transformable monument system, comprising:
at least a first monument and a second monument positionable between a floor and a ceiling of an aircraft and on either side of a lateral aisle adjacent to an exit door of the aircraft, 
the first monument and the second monument each having an inward side adjacent to the lateral aisle and an outward side opposite the inward side,
, the exterior panels in the deployed state adjacent to each other and including at least one of a ledge or a compartment comprising one or more items accessible to a passenger, the exterior panels in the deployed state configured to fully obstruct the exit door.

5.	(PREVIOUSLY PRESENTED) The multimode transformable monument system of claim 1, wherein the one or more exterior panels include:
at least one first storage compartment accessible from the passenger socialization space when the associated exterior panel is in the deployed state.

7.	(PREVIOUSLY PRESENTED) The multimode transformable monument system of claim 1, further comprising:
at least one deployable seat attached to the inward side of at least one of the first monument or the second monument, the deployable seat capable of accommodating a crewmember when the one or more exterior panels are in the stowed state.

9.	(PREVIOUSLY PRESENTED) The multimode transformable monument system of claim 1, further comprising:
at least one second storage compartment disposed within either the first monument or the second monument and accessible from the passenger socialization space when at least one of the one or more exterior panels is in the deployed state.

10.	(PREVIOUSLY PRESENTED) The multimode transformable monument system of claim 9, wherein the second storage compartment is accessible via at least one door, further comprising:
at least one inventory sensor disposed within the second storage compartment, the inventory sensor configured to detect a removal of an item stored within the second storage compartment.

11.	(ORIGINAL) The multimode transformable monument system of claim 10, wherein the inventory sensor includes a camera communicatively coupled to a network of the aircraft, the camera configured to:
capture at least one image corresponding to the removal;
and
forward the captured image to the network.

12.	(CURRENTLY AMENDED) The multimode transformable monument system of claim 1, further comprising:
at least one edge lighting element communicatively coupled to a network of the aircraft, the edge lighting element capable of generating luminous output and configured to at least one of activate, deactivate, [[and]] or adjust the luminous output based on one or more of a time, a flight segment, [[and]] or command input provided to the network by a crewmember.

15.	(CURRENTLY AMENDED) The multimode transformable monument system of claim [[13]] 1, wherein the one or more exterior panels include at least one locking latch configured to secure the associated exterior panel in the deployed state 

Claims 2-4, 6, 8, 13 and 14 are canceled.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642